UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HOMERO RADWAY,

                           Plaintiff,
                                                                  ORDER
             - against -
                                                            19 Civ. 6568 (PGG)
 NEIGHBORLY, CORP.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference currently scheduled for

January 30, 2020 will take place on January 13, 2020 at 5:00 p.m. Once both sides are on the

line, counsel should contact Chambers at 212-805-0224.

Dated: New York, New York
       January 8, 2020
